                           Case 2:19-mj-01441 Document 1 Filed 08/22/19 Page 1 of 6
                                                                                                                          C&W 19-105
AO 91 (Rev J \fl l) Criminal Complaint (K. Nair authonztng)


                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Eastern District of Pennsylvania

                  United States of America                             )
                              v.
                        Samuel Meeker
                                                                       )
                                                                       )
                                                                       )
                                                                             Case No.    Iq-       \Lj~ \
                                                                       )
                                                                       )
                                                                       )
                                                                                                                  FILED
                           Defendant(s)                                                                           AUG 2 2 2019
                                                    CRIMINAL COMPLAINT                                         KATE BARKMAN Clerk
                                                                                                             B~           Dep. Clerk
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     August 9, 2019                in the county of              Lehigh                  in the
      Eastern           District of --~P~e_n_n~sLyl_v_a_nl~a~_ , the defendant(s) violated:

             Code Section                                                       Offense Description
Title 18, United States Code                       On or about August 9, 2019, in Allentown, Lehigh County, in the Eastern
Section 875{c).                                    District of Pennsylvania, defendant Samuel Meeker knowingly, with the
                                                   knowledge that the communication would be viewed as a threat and for the
                                                   purpose of issuing a threat, transmitted in interstate commerce a
                                                   communication to the Lehigh County Law Department, and the
                                                   communication contained a threat to injure another, specifically, a person
                                                   affiliated with the Lehigh County Law Department, all in violation of Title 18,
                                                   United States Code, Section 875(c).

          This criminal complaint is based on these facts:

SEE ATTACHED AFFIDAVIT.




          ~ Continued on the attached sheet.



                                                                                                Complainant's signature

                                                                                      Thomas D. Neeson, Special Agent, FBI
                                                                                                 Printed name and Ii/le

Sworn to before me and signed in my presence.


Date:             08/22/2019
                                                                                                   Judge ·s signature


City and state:                           Allentown, PA                          The Hon. Henry S. Perkin, U.S. Magistrate Judge
                                                                                                 Printed name and title
               Case 2:19-mj-01441 Document 1 Filed 08/22/19 Page 2 of 6


                             AFFIDAVIT OF PROBABLE CAUSE

       I, Thomas D. Neeson, being first duly sworn, hereby depose and state as follows:

        I.     I, Thomas D. Neeson, am a Special Agent (SA) with the Federal Bureau of

Investigation (FBI), Philadelphia Division, Allentown Resident Agency (ARA), and have been

employed as an SA for approximately 24 years. During this time, I have investigated a multitude

of federal criminal cases, including the interstate transportation of stolen property, interstate

transportation in aid of racketeering, mail and wire fraud, and weapons and drug offenses. As a

Federal Agent, I am authorized to investigate violations of laws of the United States, which

include interstate communication of threats, and execute search warrants under the authority of

the United States.

       2.      I have personally participated in the investigation set forth below. I am familiar

with the facts and circumstances of the investigation through my personal participation, from

discussions with other investigators assigned to the FBI, and other law enforcement agencies,

from my discussions with witnesses involved in the investigation, and from my review of records

and reports relating to the investigation. The statements in this Affidavit are based in part on

information received personally during my investigation of this matter as well as information

obtained by other law enforcement personnel. Such statements are among many statements

made by others and are stated in substance and in part unless otherwise indicated.

        3.      This affidavit is being submitted in support ofa criminal complaint and arrest

warrant charging Samuel Meeker (also referred to as Meeker in this affidavit), with a violation of

Title 18, United States Code, Section 875(c) (interstate communication of threats).

        4.      Samuel Meeker, afk/a "Samuel S. Meeker", afk/a "Samuel Neeker," has a date of

birth of                 , social security munber                  , FBI Number of 721585CD9,
              Case 2:19-mj-01441 Document 1 Filed 08/22/19 Page 3 of 6


and a Pennsylvania State Identification number of 329-80-18-0. Meeker is currently assigned

Pennsylvania Driver's License Number 25,969820, with a listed address of 4638 Spruce Street,

Rear Apt., Philadelphia, Pennsylvania.

                                    Probable Cause to Arrest

       July 22, 2019-Call from Samuel Meeker using (646) 574-7222 to the
                            Lehigh County Law Department

       5.      On July 22, 2019, the Lehigh County Law Department, located at 17 South 7th

Street, Allentown, Pennsylvania, received a voicemail from an individual who identified himself

as Samuel Meeker, and who left a call back phone number of (646) 574-7222. During this

voicemail message, Meeker stated the message was to the County Solicitor, whom I have

identified and will refer to as "Victim #1." Law enforcement officials transcribed the entire

following voicemail message as left by the person whom identified himself as Samuel Meeker:

              Samuel Meeker: Yes, um, this message is, uh, to the, uh, County Solicitor, uh,
              from Samuel [UII] Meeker. I'm, I'm threatening to sue (stutters) and I do that
              with, with, with great regret. I mean it's, it's unfortunate that the City of
              Allentown is continuing to harbor Person #1 [name redacted for purpose of this
              affidavit], uh, i,vho, who murdered my father, uh, in a conspiracy with Person #2,
              Person #3 [names redacted for purpose of this affidavit]. Uh, that, uh, healthcare
              power of attorney that was used to lVithdrau1 life sustaining fluids, uh, is in the
              possession of the Morning Call, uh, and Person #4 [name redacted for purpose of
              this affidavit] of the Lehigh Valley Live. Um, I have supplied them with a number
              of documents that, uh, provides, uh, everyone public the chance to explore my
               theory and that theory is very simple, that my father was kidnapped, robbed, and
              murdered and the Counties of Lehigh and Northampton are accessories because
               they aided and abetted, uh, in the execution of this scheme, uh, with official, uh,
              actions and, and, and, and support from, uh, County officials. So, with that said
               sir, uh, I'm going to f*cking destroy your county unless, uh, arrests are made and
               the settlement is offered. I mean it's that simple. I mean, I hope you guys really
               understand, that like I am a reasonable guy, ok, whose father has been murdered.
              So what that does is it makes me very angry, ok, I'm not threatening anyone's
               lives, I'm threatening your livelihoods. Uh, your lives, uh, you know, are in, uh,
               God's hands, and you know (laughing) I have no control over that, right? So,
               with that said, uh, I would like Person #1, uh, Person #2 and Person #3 arrested.
               I would like the Allentown Police Department to stop harassing me and calling
               me. I have an attorney. A member, a Captain of the west side district just called

                                                 2
              Case 2:19-mj-01441 Document 1 Filed 08/22/19 Page 4 of 6


              me and threatened me. He left a voicemail, uh, when he has no right to contact
              me and I have an attorney. I'm not ·wanted for questioning in any matter and he's
              not advising me that my father's been, that my father's murderer has been
              arrested. So he's harassing me, that's my position. Uh, I've tried to file a
              criminal report with the Allentov11n Police Department. They refused to take nry
              report over the phone. So, in that instance, I'm advising you, uh, uh, uh, ofyour
              liabilities, uh, I'm threatening to sue, uh, and, you know, uh, ifyou continue to
              advise these people in the -i.vay that you have and lead them dovl'n the path that
              you have led them, um guess what? You 're all going to get f*cked and you can
              quote me on that. Have a good day. My number is 646-574-7 Triple 2 (646-574-
              7222). But I would call the Morning Call and ask them to see the goods, because,
              they got 'em.

    August 9, 2019 - Call from Samuel Meeker to the Lehigh County Law Department

       6.      On August 9, 2019, the Lehigh County Law Department received a voicemail

message from an individual who identified himself as Samuel Meeker. Meeker did not leave a

call back number during this message. During this call and voicemail message, Meeker

specifically referred to Victim #1. Law enforcement officials transcribed the entire following

voicemail message as left by the person whom identified himself as Samuel Meeker:

              Samuel Meeker: Yes, (clears throat) Solicitor *****[Meeker stated the actual
              last name of Victim #1, which I have redacted from this affidavit], this message is
              from Mr. Samuel Meeker. Um, I wanted to, um, (clears throat) advise you of, you
              know, the seriousness of this matter. Uh, ofmy total and complete contempt for
              the County of Lehigh. For my desire for the County of Lehigh to be (stutters)
              swept from the map, erased from history ... totally destroyed. I mean, absolutely, I
              mean genocide. The entire County ofLehigh, I desire to not exist. Because the
              entire County of Lehigh is a corrupt klepto state. It's a piece of sh*t, and you
              represent them. So you better tell your piece of sh *t clients, your f*cking inbred
              motherf*cker clients. They better pay the f*ck up. Because if they don't pay the
              f*ck up, I'M COMING THE F*CK DOWN THERE' AND I'M COMING THE
              F*CK DOWN THERE AND I'M F*CKING KICKING BUTTS! AND IT BEGINS
               WITH YOU! MAKE ME A FAIR OFFER B*TCH!

       7.      When Lehigh County Law Department received and listened to the voicemail

message, a member of the department contacted the Lehigh County District Attorney's Office.

Lehigh County Detective Richard Heffelfinger responded and conducted an initial investigation
               Case 2:19-mj-01441 Document 1 Filed 08/22/19 Page 5 of 6


in the threats made by Meeker to Victim #1, who stated thats/he feared for his/her life based

upon the threats made by Meeker during this call.

       8.      On August 9, 2019, Detective Heffelfinger obtained an arrest warrant for Meeker

for Pennsylvania charges of Misdemeanor First Degree Terroristic Threats and Misdemeanor

Third Degree Harassment by Communication.

       August 15, 2019 - United States Marshals arrest Meeker at the Subject Premises

       9.      On August 15, 2019, the United States Marshal Service Fugitive Task Force

("USMS Fugitive Task Force'') was requested to assist in locating and apprehending Meeker on

the arrest warrant obtained by Lehigh County Detective Heffelfinger, along with a Northampton

County Probation/Parole arrest warrant issued by Northampton County following the charges

filed by Detective Heffelfinger.

       10.     On the same date, members of the USMS Fugitive Task Force conducted

surveillance of 4638 Spruce Street, Rear Apt., Philadelphia, Pennsylvania. Members of the

USMS Fugitive Task Force, through independent interviews, learned Meeker was observed

entering this location approximately one half hour prior to the USMS Fugitive Task Force

arriving at the location. Members of the USMS Fugitive Task Force attempted to make contact

with Meeker to serve the arrest warrant. Upon making initial contact with Meeker, he attempted

to secure the door of his apartment and barricade himself inside. Members of the USMS

Fugitive Task Force forced entry into Meeker's apartment and took Meeker into custody without

further incident. During Meeker's detention and transportation, USMS Deputy Marshal Nik

Hannevig, who had previously listened to the voicemail messages described above, positively

identified Meeker's voice as the same person who left the voicemail message for Victim #1.




                                                4
              Case 2:19-mj-01441 Document 1 Filed 08/22/19 Page 6 of 6


                                           Conclusion

       11.     Based on the information above, I have concluded there is probable cause to

believe that Samuel Meeker has committed the crime of interstate communication of threats, in

Lehigh County, in the Eastern District of Pennsylvania, in violation of 18 U.S.C. § 875(c).




                                                 ·zz~
                                                 Thomas D. Neeson
                                                 Special Agent
                                                 Federal Bureau of Investigation



Subscribed and s om to me this the   ft.~ay of
August, 2019



HONORABLE HENRY S. PERKIN
UNITED STATES MAGISTRATE JUDGE
